DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment/remarks filed 05/17/2022. Claims 1, 8, 15, and 21 have been amended and no claims have been cancelled nor newly added.  Accordingly, claims 1-21 are pending.

Response to Arguments
Applicant’s arguments, see page 10, filed 05/17/2022, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) of claim 21 has been withdrawn. 
Applicant’s arguments, see page 10, filed 05/17/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of claims 1-21 has been withdrawn. 
Applicant’s arguments, see pages 10, filed 05/17/2022, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Williams et al. US20180361585A1 in view of Celia US20140222340A1 and Schunder et al. US20130332069A1.
It is the Office’s stance that all of the applicant’s arguments have been fully considered and the rejection remains.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. US20180361585A1 (henceforth Williams) in view of Celia US20140222340A1 and Schunder et al. US20130332069A1 (henceforth Schunder) 

Regarding claim 1,
Williams discloses:
A mapping system of a vehicle, comprising: one or more sensors (para 0171 “localization and mapping system utilizing sensors”) configured to acquire information about an environment around the vehicle (para 0171“utilizing sensors e.g., for sensing objects around the robotic platform”); a local storage system to store data (See Fig. 49 and para 0172, the storage system is on the vehicle); one or more processors; and a memory communicably coupled to the one or more processors (See Fig. 49, processing 106 and para 0045) and storing: a first set of instructions that when executed by the one or more processors cause the one or more processors to create temporary feature data (see para 0172, “obstacles”), associated with a first section of a route (See para 0172, “service cycles” and Fig. 49 service area 140A)), that indicate features of the first section detected by the one or more sensors(para 0171, sensors are utilized to detect objects around the robotic platform 100)
store the temporary feature data in memory (Para. 0169), fuse the temporary feature data with feature data to produce a fusion of feature data, (See Para. 0172, the temporary feature data (i.e. obstacles 146) is fused with the featured data (i.e. data in map database 4904) to create map data associated with the section as the vehicle traverses the section.) stored in the local storage system (The map database 4904 is stored on the robotic platform 100, See Fig. 49) to create map data associated with the first section when the vehicle has traversed the first section (see para 0172, “the robotic platform 100 may automatically update its map database 4904 with that obstacle without having to remap the entire space once again. The one map database 4904 will keep getting updated automatically over time based on differences in the environment that it sees.” In Para. 0172, the temporary feature data (i.e. obstacles 146) is fused with the featured data (i.e. data in map database 4904) to create map data associated with the section as the vehicle traverses the section.) and collected the temporary feature data at least a threshold number of times(see para 0172, “encounters the same object/obstacle repeatedly, such as over a number of different service cycles”, and store the map data in the local storage system as stored map data, (See Para. 0172, “the robotic platform 100 may automatically update its map database 4904 with that obstacle without having to remap the entire space once again”. Further see Fig. 49, the map database 4904 is a local storage system (i.e. storage on the vehicle).)
and a second set of instructions that when executed by the one or more processors cause the one or more processors to identify one or more route sections indicated by the stored map data as being part of one or more commute routes traversed by the vehicle (See Fig. 49 and para 0049. Service area 140A is a common route traversed by vehicle 100).)

Williams does not specifically state wherein a fusion of the temporary feature data with the feature data occurs in response to at least one of a signal received from a driver of the vehicle. However, Celia teaches:
wherein a fusion of the temporary feature data with the feature data occurs in response to at least one of a signal received from a driver of the vehicle
(See Abstract, “the method including the step of combining a first set of data about the road network, stored in the map (140), with a second set of data about at least one road not present in the road network or defined as not viable, in particular a new road, wherein the second data can be entered by the user by the command and data entry unit (115)” and Para. 0038, “Upon a user's command, these added roads are incorporated into the map with which the PND device is associated, so that they can be displayed and/or used for computing future routes. “ The fusion of the first set of data with the second set of data to incorporate roads not present in the road network occurs in response to a user’s command (i.e. a signal received from a driver of the vehicle).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Celia into the invention of Williams to include wherein a fusion of the temporary feature data with the feature data occurs in response to at least one of a signal received from a driver of the vehicle in order to “allow a final user to directly eliminate any discrepancies between the road network stored in the map and the one actually present on the territory.” (Para. 0014, Celia).  Furthermore, see Para. 0010 of Celia, “ the map on which the route is computed is always the same, and it is not possible to add thereto any roads that the user may have discovered and that for any reason are not shown on the map associated with the PND device.” This would create a more robust system by enabling a user to fuse map data by adding any roads that the user have discovered or roads that are not shown on the map associated with the PND device.

Williams does not specifically state when an amount of storage in the local storage system is insufficient for storage of the map data or the feature data, enable the storage by removing stored map data associated with one or more sections from the local storage system based at least in part on a determination that the one or more sections are not associated with the one or more commute routes. 
However, Schunder teaches:
when an amount of storage in the local storage system is insufficient for storage of the map data or the feature data, enable the storage by removing stored map data associated with one or more sections from the local storage system based at least in part on a determination that the one or more sections are not associated with the one or more commute routes.
(See para 0166-0171)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schunder into the invention of Williams to include “when an amount of storage in the local storage system is insufficient for storage of the map data or the feature data, enable the storage by removing stored map data associated with one or more sections from the local storage system based at least in part on a determination that the one or more sections are not associated with the one or more commute routes” since map data can be extremely detailed and take up a large amount of space in the vehicle’s storage (para 0163, Schunder). Removing stored map data that is not relevant to the commute route would create a more robust system because space in local storage is limited (para 0162, Schunder) and would prevent the local storage to be full.

Regarding claim 3,
	Williams discloses:
wherein the first set of instructions includes instructions to fuse the feature data with the stored map data when a similarity above a threshold amount exists between the feature data and the stored map data.
(See para 0172, “If it identifies a new change in the environment (e.g., a new piece of furniture), and it continuously sees it over of time (e.g., for a predetermined threshold period of time), the robotic platform 100 may automatically update its map database 4904 with that obstacle without having to remap the entire space once again.”)

Regarding claim 4,
William does not specifically state wherein the prioritization module further includes instructions to determine a value score for each section indicated by the stored map data, and remove the stored map data associated with one or more sections based at least in part on the value score. 
However, Schunder teaches:
wherein the second set of instructions further includes instructions to determine a value score for each section indicated by the stored map data, and remove the stored map data associated with one or more sections based at least in part on the value score. (see para 0167, “affix a usage tag to particular data tiles. This flag can include, but is not limited to, total number of times used, last date of use, etc. An algorithm can then be implemented to determine whether or not a particular tile is to be stored or discarded in favor of a new tile.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schunder into the invention of Williams to include “wherein the prioritization module further includes instructions to determine a value score for each section indicated by the stored map data, and remove the stored map data associated with one or more sections based at least in part on the value score” since map data can be extremely detailed and take up a large amount of space in the vehicle’s storage (para 0163, Schunder). Removing stored map data that is not relevant to the commute route would create a more robust system because space in local storage is limited (para 0162, Schunder) and would prevent the local storage to be full. Creating a value score for each section creates a more robust system since it streamlines the process of removing stored map data, and thus creates a more efficient way for removing the stored map data.

Regarding claim 5,
William does not specifically state wherein the value score for a given section of the one more sections is determined according to a value of a recency function, a value of a frequency function, and a value of a commute indicator function, where the recency function indicates at least how recently the vehicle traversed the given section, the frequency function indicates at least how many times the vehicle has traversed the given section, and the commute indicator function indicates at least whether the given section is part of the commute route.
However, Schunder teaches:
wherein the value score for a given section of the one more sections is determined according to a value of a recency function, a value of a frequency function, and a value of a commute indicator function, where the recency function indicates at least how recently the vehicle traversed the given section (see para 0167, “last date of use), the frequency function indicates at least how many times the vehicle as traversed the given section (see para 0167, “total number of times used”), and the commute indicator function indicates at least whether the given section is part of a commute route (see para 0167-0169, and para 0171-0172)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schunder into the invention of Williams to include “wherein the value score for a given section of the one more sections is determined according to a function of a recency function, a frequency function, and a commute indicator function, where the recency function indicates at least how recently the vehicle traversed the give section, the frequency function indicates at least how many times the vehicle as traversed the given section, and the commute indicator function indicates at least whether the given section is part of a commute route.” since map data can be extremely detailed and take up a large amount of space in the vehicle’s storage (para 0163, Schunder). Removing stored map data that is not relevant to the commute route would create a more robust system because space in local storage is limited (para 0162, Schunder) and would prevent the local storage to be full. Creating a value score for each section creates a more robust system since it streamlines the process of removing stored map data, and thus creates a more efficient way for removing the stored map data.

Regarding claim 6,
William does not specifically state wherein the second set of instructions further includes instructions to categorize each section indicated by the stored map data according to a plurality of categories, determine a priority order for the plurality of categories, and remove the stored map data associated with the one or more sections based at least in part on a category of the one or more sections.
However, Schunder teaches:
wherein the second set of instructions further includes instructions to categorize each section indicated by the stored map data according to a plurality of categories, determine a priority order for the plurality of categories, and remove the stored map data associated with the one or more sections based at least in part on a category of the one or more sections.
(See para 0167-0168)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schunder into the invention of Williams to include “wherein the second set of instructions further includes instructions to categorize each section indicated by the stored map data according to a plurality of categories, determine a priority order for the plurality of categories, and remove the stored map data associated with the one or more sections based at least in part on a category of the one or more sections” since map data can be extremely detailed and take up a large amount of space in the vehicle’s storage (para 0163, Schunder). Removing stored map data that is not relevant to the commute route would create a more robust system because space in local storage is limited (para 0162, Schunder) and would prevent the local storage to be full. Categorizing each section creates a more robust system since it streamlines the process of removing stored map data, and thus creates a more efficient way for removing the stored map data.

Regarding claim 7,
William does not specifically state wherein the plurality of categories includes at least, in decreasing priority order, two or more of: sections in a most recently traversed route, sections of commute routes traversed more than once within a threshold number of days, sections of non-commute routes traversed more than once within the threshold number of days, sections 27traversed once within the threshold number of days, sections of commute routes that have not been traversed within the threshold number of days, or sections of non-commute routes that have not been traversed within the threshold number of days.
However, Schunder teaches:
wherein the plurality of categories includes at least, in decreasing priority order, two or more of: sections in a most recently traversed route, sections of commute routes traversed more than once within a threshold number of days, sections of non-commute routes traversed more than once within the threshold number of days, sections 27traversed once within the threshold number of days, sections of commute routes that have not been traversed within the threshold number of days, or sections of non-commute routes that have not been traversed within the threshold number of days.
(See para 0167-0169, “a tile may have been used fifty times, but also may not have been used for several years (indicating a likely move of the vehicle). Based on a determination that the tile hasn't been used in a particular temporal proximity, the tile could be discarded.” The decreasing order for these categories includes discarding the tile if the tile hasn’t been used in a particular temporal proximity (i.e. sections of non-commute routes that have not been traversed within the threshold number of days), and in para 0169, “the determination could simply be based on the frequency of tile usage. In this example, it may be desirable to reserve some region of storage for "first time" tiles, and to keep those tiles for a minimum time period, in order to determine if those tiles will, in fact, be frequently used.” (i.e. sections traversed once within the threshold number of days).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schunder into the invention of Williams to include “wherein the plurality of categories includes at least, in decreasing priority order, two or more of: sections in a most recently traversed route, sections of commute routes traversed more than once within a threshold number of days, sections of non-commute routes traversed more than once within the threshold number of days, sections 27traversed once within the threshold number of days, sections of commute routes that have not been traversed within the threshold number of days, and sections of non-commute routes that have not been traversed within the threshold number of days” since map data can be extremely detailed and take up a large amount of space in the vehicle’s storage (para 0163, Schunder). Removing stored map data that is not relevant to the commute route would create a more robust system because space in local storage is limited (para 0162, Schunder) and would prevent the local storage to be full. Categorizing each section creates a more robust system since it streamlines the process of removing stored map data, and thus creates a more efficient way for removing the stored map data.

Regarding claims 8 and 10-14,
All limitations have been examined with respect to the mapping system in claims 1 and 3-7. The method taught/disclosed in claims 8 and 10-14 can clearly perform the system of claims 1 and 3-7. Therefore claims 8 and 10-14 are rejected under the same rationale.

	
Regarding claims 15 and 17-21,
All limitations have been examined with respect to the mapping system in claims 1 and 3-7. The apparatus taught/disclosed in claims 15 and 17-21 can clearly perform the system of claims 1 and 3-7. Therefore claims 15 and 17-21 are rejected under the same rationale.

Claim 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Celia, and Schunder and further in view of ZHU US20190078896A1

Regarding claim 2,
Williams, Celia, and Schunder discloses the limitations as recited above in claim 1. William does not specifically state wherein the features include one or more of: number of lanes, lane marker type, width of lane, curvature of road, intersections, signs, stationary 26landmarks, elevation, road type, road grade, or existence and location of opposite direction traffic. 
However, ZHU teaches:
wherein the features include one or more of: number of lanes, lane marker type, width of lane, curvature of road, intersections, signs, stationary 26landmarks, elevation, road type, road grade, or existence and location of opposite direction traffic. (See Fig. 5B, Fig. 7, block 704, and para 0054, “In operation 704, processing logic compares the first drivable area with a second drivable area associated with the lane of the road section to determine whether the first drivable area is different than the second drivable area (e.g., outside of the lane). The second drivable area is determined based on map data of a map concerning the lane of the road section. In response to determining that the first and second drivable areas are different, in operation 705, processing logic updates the map based on the difference between the first and second drivable areas (e.g., modifying the second drivable area on the map).” The feature further includes curvature of road (see Fig. 5B).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ZHU into the invention of Williams to include wherein the features include one or more of: number of lanes, lane marker type, width of lane, curvature of road, intersections, signs, stationary 26landmarks, elevation, road type, road grade, and existence and location of opposite direction traffic since discrepancy of the roads from the map and the actual road condition may cause errors in planning and controlling an autonomous driving vehicle (para 0003, ZHU), and therefore including additional features such as the curvature of the road would create a more robust system.

Regarding claims 9,
All limitations have been examined with respect to the mapping system in claim 2. The method taught/disclosed in claims 9 can clearly perform the system of claim 2. Therefore claim 9 is rejected under the same rationale.

Regarding claims 16,
All limitations have been examined with respect to the mapping system in claim 2. The apparatus taught/disclosed in claims 16 can clearly perform the system of claim 2. Therefore claim 16 is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669